Citation Nr: 0304332	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-01 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for plantar 
fasciitis of the left foot, with heel spurs, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to an increased disability rating for plantar 
fasciitis of the right foot, with heel spurs, currently 
evaluated as 10 percent disabling. 

3.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss. 

(The issue of entitlement to an increased disability rating 
for residuals of a fracture of the thoracic spine, currently 
evaluated as 20 percent disabling, will be the subject of a 
later decision)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

The veteran had active service from November 1968 to November 
1988.  Service in Vietnam is indicated by the evidence of 
record. 

In an August 1990 rating decision, the veteran was granted 
service connection for a bilateral foot disability 
(denominated by the RO as flat feet) and for a bilateral 
hearing loss disability (denominated by the RO as defective 
hearing).  The veteran was awarded a 10 percent disability 
rating for the bilateral foot disability and a noncompensable 
rating for the hearing loss disability.  

In April 1999, the RO received the veteran's claim for an 
increase in the disability rating assigned his service-
connected disabilities.  In a July 1999 rating decision, the 
RO continued the previously assigned 10 percent rating for 
the veteran's bilateral foot disability and the 
noncompensable rating assigned the hearing loss disability.  
The veteran disagreed with the July 1999 rating decision and 
initiated this appeal.  The appeal as to the right and left 
foot disabilities was perfected with the timely submission of 
the veteran's substantive appeal in January 2000.  The appeal 
as to the hearing loss disability was perfected with the 
timely submission of his substantive appeal in April 2000.  

In an October 2000 rating decision, the veteran was assigned 
separate 10 percent disability ratings for each foot.  The 
veteran continued to express his disagreement with that 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].  The veteran testified at 
a personal hearing in September 2000.

In January 2002, the Board remanded the issues listed on the 
first page of this decision for further evidentiary 
development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the separate 10 percent 
disability ratings assigned the left and right foot 
disabilities and the noncompensable rating assigned the 
veteran's hearing loss disability.  

Other matters

In a July 1999 rating decision, the RO continued a previously 
assigned noncompensable rating for tinnitus.  The veteran 
submitted a general notice of disagreement (NOD) as to all 
issues contained in the July 1999 rating decision.  In a 
December 1999 rating decision, the rating for tinnitus was 
increased to 10 percent.  This is the maximum schedular 
rating provided by law.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  In the April 2000 substantive appeal, the 
veteran's representative listed hearing loss, but not 
tinnitus, as being on appeal.  Therefore, the Board finds 
that an appeal as to tinnitus has not been perfected.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C. § 7105, a NOD initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after a SOC is issued 
by VA].

In a February 2002 letter, in addition to foot and back pain, 
the veteran complained of knee problems.  The Board notes 
that service connection for a knee disorder was denied in 
August 1990.  This issue is referred to the RO to determine 
whether the veteran wishes to reopen his claim. 

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for the veteran's 
service-connected thoracic spine disability, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  When such 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  See 67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) [to be codified at 38 
C.F.R. § 20.903].  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran's left foot disability is manifested by 
complaints of pain, tightness and cramping.  Objective 
clinical findings include tenderness over the plantar facial 
insertion.

2.  The veteran's right foot disability is manifested by 
complaints of pain, tightness and cramping.  Objective 
clinical findings include tenderness over the plantar facial 
insertion.

3.  The veteran's service-connected bilateral hearing loss is 
manifested by no more than level I hearing impairment in the 
right ear and level II hearing impairment in the left ear.




CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for a left 
foot disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).

2.  The criteria for a higher disability rating for a right 
foot disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).

3.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected right and left foot 
disabilities, each currently evaluated as 10 percent 
disabling; and for hearing loss, currently evaluated as 
noncompensable.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
Board's January 2002 remand, by the July 1999 and October 
2000 rating decisions, by the December 1999 statement of the 
case (SOC), and by the October 2000 and November 2002 SSOCs 
of the pertinent law and regulations and of the need to 
submit additional evidence on his increased ratings claims.  

Significantly, a letter was sent to the veteran by the RO in 
January 2002, with a copy to his representative, which 
specifically referenced the VCAA.  Crucially, the veteran was 
informed by the RO by means of the January 2002 letter as to 
what evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records. 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims which are the subjects of this 
decision, and that there is no reasonable possibility that 
further assistance would aid in substantiating them.

In particular, in response to the Board's January 2002 
remand, the veteran underwent VA examinations in April and 
June 2002, the results of which are reported below.  He was 
also afforded VA examinations in June and July 2000, and in 
August 1999.  The RO obtained his service medical records and 
VA outpatient treatment records.  In response to the RO's 
January 2002 request for additional information and evidence, 
the veteran stated in February 2002, that he had no further 
evidence to submit.  There is no indication that there exists 
any evidence, which has a bearing on this case that has not 
been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he did not request a BVA hearing.  The 
veteran was afforded a personal hearing before a RO Hearing 
Officer, in September 2000, the transcript of which is of 
record.  The veteran's representative has submitted written 
argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002); see also Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [specified factors for each incremental 
rating were examples rather than requirements for a 
particular rating]. 

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991); however, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below. 

Rating musculoskeletal disabilities 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that evaluation 
of a service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 (2002) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (2002).  
See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Entitlement to an increased disability rating for plantar 
fasciitis of the left foot, with heel spurs, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for plantar 
fasciitis of the right foot, with heel spurs, currently 
evaluated as 10 percent disabling.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected right and left foot disabilities, which are 
each currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5310 (2002).  He essentially 
contends that the left and right foot disabilities are more 
severe than is contemplated by the currently assigned 10 
percent ratings.

The Board notes that the medical findings and the rating 
history pertaining to the veteran's right and left foot 
disabilities are essentially the same.  Therefore, to avoid 
redundancy, the Board will address these issues 
simultaneously.  



Mittleider concerns

In a November 2002 treatment note, the veteran was stated to 
be suffering from right forefoot pain, which was described as 
neuropathic in nature, and was found to be due to a toe 
stubbing injury several months prior.  This pathology is not 
service-connected.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).   

The Board notes that this injury appears to have occurred 
after the latest April 2002 VA examination, and therefore, 
the findings reported in both examination reports would not 
include this symptomatology.  Further, the symptoms reported 
from this injury affect the veteran's toes; while in the 
April 2002 VA examination report, the veteran's symptoms were 
described as primarily located on the medial aspect of the 
plantar facial insertion.  Therefore, the Board believes that 
it can adequately distinguish these symptoms from those 
attributable to the service connected disability.

The Board also notes that x-rays taken in April 2002 showed 
very minimal degenerative osteoarthritic changes in the left 
and right first metatarsal-phalangeal joints.  Arthritis of 
the feet is not a service-connected disability.  The Board 
finds that there is insufficient evidence of record to 
adequately distinguish symptoms attributable to arthritis 
from those attributable to the service-connected foot 
disabilities.  Thus, under Mittleider, all foot pathology 
will be considered to arise from the service-connected 
disabilities.  In any event, the April 2002 findings 
pertaining to arthritis were described as very minimal, and 
no degenerative changes were noted in the June 2000 x-rays.  



Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2002).

The veteran was originally rated under Diagnostic Code 5276 
[flatfoot, acquired].  However, the diagnostic code was later 
changed to Diagnostic Code 5310 [muscle injury, Muscle Group 
X].  In an April 2001 VA Form 646, the veteran's accredited 
representative questioned why the diagnostic code had been 
changed and asked the Board to determine which was more 
appropriate.  

The Board notes that Diagnostic Code 5276 remains potentially 
applicable, as a diagnosis of pes planus is of record.  The 
veteran has been diagnosed at various times with heel spurs, 
pes planus and plantar fasciitis.  X-rays in June 2000 showed 
evidence of heel spurs.  However, in recent examinations the 
veteran's symptoms have been attributed primarily to plantar 
fasciitis.  The primary diagnosis in June 2000 was residual 
plantar fasciitis, and The April 2002 VA examiner stated that 
the veteran's symptoms were primarily located on the medial 
aspect of the plantar fascial insertion.  The Board also 
notes that the service medical records show that the veteran 
underwent plantar facial release surgery on his right foot 
while in the service.  
Further, the Board notes that to warrant a rating higher than 
10 percent under Diagnostic Code 5276, there would have to be 
objective evidence of severe symptomatology, while Diagnostic 
Code 5310 [Muscle Group X] requires only a showing of 
moderately severe symptomatology for a rating higher than 10 
percent.  This appears to make evaluation under Diagnostic 
Code 5310 more favorable to the veteran than Diagnostic Code 
5276.

Despite this seeming advantage in using Diagnostic Code 5310, 
the Board notes that the criteria used for evaluating muscle 
disabilities are very specific.  To warrant a rating higher 
than 10 percent under Diagnostic Code 5310, the veteran would 
have to show an injury that approximates a through and 
through or deep penetrating wound by a small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  The evidence does not reflect such 
an injury, as the RO noted in the October 2000 rating 
decision, and the veteran does not contend that he has such 
an injury.  

Therefore, the Board has also considered Diagnostic Code 5284 
[foot injuries, other] and finds this diagnostic code to be 
the most appropriate given the nature of the veteran's 
disabilities.  The rating criteria under Diagnostic Code 5284 
are substantially similar to those used in Diagnostic Code 
5310, without the requirement of specific findings associated 
with evaluation of muscle disabilities.  Moreover, Diagnostic 
Code 5284 is broad enough to encompass the service-connected 
foot disabilities here under consideration.  Evaluation under 
it is therefore both more appropriate to the veteran's 
disability and more favorable to the veteran than evaluation 
under either Diagnostic Code 5310 or Diagnostic Code 5276.

The Board has considered the potential application of other 
diagnostic codes pertaining to the feet, but finds these 
diagnostic codes to be inappropriate due to the lack of 
congruent diagnoses or symptomatology.  Moreover, a number of 
diagnostic codes pertaining to the feet carry a maximum 
disability rating of 10 percent, so these would not avail the 
veteran.    

For the reasons stated, the Board finds that, in light of the 
functions affected by the veteran's left and right foot 
disorders, as well as the anatomical localization and 
symptomatology reported, Diagnostic Code 5284 is the most 
appropriate diagnostic code by which to evaluate his right 
and left foot disabilities.  

Schedular rating

Under Diagnostic Code 5284 [foot injuries, other], the 
following levels of disability are included.

30%  Severe;

20%  Moderately severe;

10%  Moderate.

38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).

The Board observes that the words "moderate" and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2001).  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) 871. 

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
20 percent rating.  

The evidence clearly shows that the veteran suffers pain and 
discomfort which limit his activities.  In the June 2000 
examination, the veteran stated that he could stand for two 
or three minutes before the onset of pain in his feet, and 
that the pain was exacerbated by weight bearing.  In his 
October 2000 hearing, he stated that, although his job 
requires standing and walking, it mostly involves sitting.  
While he stated that sitting bothers his back, the only 
discomfort he noticed in his feet while seated was a tingling 
sensation.  Also in the October 2000 hearing, the veteran 
stated that activities such as running or shopping or yard 
work would aggravate his foot pain.  He experienced pain when 
first rising in the morning.  The veteran stated that he had 
not sought therapy for his symptoms, but had treated the 
condition with shoe inserts and pain medication.  

The objective medical evidence of record does not reflect a 
moderately severe injury.  The primary objective finding 
appears to be tenderness over the plantar facial insertion.  
Both the June 2000 and April 2002 examiners noted this.  In 
April 2002, the veteran's symptoms were described as 
primarily located in this area.  
There are no other objective findings from either examination 
showing limited function.  The April 2002 examiner found no 
pronation deformity, no edema or swelling.  The examiner 
found intact extensor hallucis longus dorsiflexion, plantar 
flexion, quadriceps, hamstrings, all with strength rated at 5 
out of 5.  The June 2000 examiner noted that the veteran's 
feet were neurovascularly intact and the backs of the feet 
were supple.  The Board notes no objective evidence that the 
veteran is physically limited by his symptoms or that he is 
prohibited from engaging in any activities.  

While the Board views the veteran's assertions as to his 
limitations as credible, in its opinion his assertions do not 
present a picture of moderately severe impairment.  The Board 
finds that, although the veteran has clearly described his 
symptoms, which include pain, tingling, tightness and 
cramping as well as the impact these symptoms have on his 
work and leisure activities, his statements, together with 
the medical evidence of record do not show such impairment of 
either his right or left foot as could be described as 
moderately severe.  Indeed, the only objective manifestations 
of the veteran's bilateral foot disability is tenderness.  
Taken together, the evidence of record portrays a moderate 
disability picture, that is of average or medium quality.  
There is no evidence of pathology which might be said to be 
indicative of moderately severe or severe foot pathology.  
Indeed, there is little objective evidence of any foot 
pathology. 

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2002).  See DeLuca, supra.  The veteran has 
pointed to no manifestations of his disability, which would 
allow for the assignment of additional disability under 38 
C.F.R. §§ 4.40 and 4.45 (2002), and the Board can identify 
none.  The symptoms described by the veteran and by medical 
examiners do not appear to be associated with limitation of 
function of either foot.  The veteran has described a 
tightness and cramping of muscles in his feet as well as pain 
associated with the pressure of prolonged standing, weight 
bearing and walking.  His primary objective symptom is 
tenderness to palpation.  Although the Board has no reason to 
doubt that the veteran experiences discomfort due to his 
feet, there is no objective medical evidence of functional 
limitation due to pain, including weakness, inccordination, 
fatigability and the like.  The foot discomfort, which is the 
only symptom which has been identified, is in the opinion of 
the Board compensated for by the currently assigned 10 
percent ratings.    

Accordingly, in the absence of objective evidence of 
functional impairment the Board finds that a higher 
disability evaluation on the basis of additional functional 
loss under 38 C.F.R. §§ 4.40 and 4.45 (2002) is not 
warranted.

3.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.

The veteran is also seeking an increased disability rating 
for his service-connected bilateral hearing loss, which is 
currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.85 (2002).  He essentially contends that his 
hearing loss disability is more severe than is contemplated 
by the currently assigned noncompensable rating.

Pertinent law and regulations 

The law and regulations generally pertaining to increased 
rating claims have been set out above and will not be 
repeated.

Evaluation of hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Analysis

Karnas considerations

The section of the Rating Schedule pertaining to the 
evaluation of hearing loss was revised effective June 10, 
1999.  Schedule for Rating Disabilities; Diseases of the Ear 
and Other Sense Organs, 64 Fed. Reg. 25,202 (1999) (codified 
at 38 C.F.R. § 4.85-4.87).  

The Court has held that, where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies, unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because the veteran's claim was filed prior to the 
change in the regulations, he is entitled to the application 
of the version more favorable to him.  

VA's General Counsel has held that in making this 
determination, it may be necessary for the Board to apply 
both the old and the new versions of the regulation.  If 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the former version of the regulation. VAOPGCPREC 
3-00.

The former version of the rating schedule indicated that 
evaluations of bilateral defective hearing ranged from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule established 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI and 
VII, Diagnostic Codes 6100-6110 (1998).

The revised rating schedule also establishes 11 auditory 
hearing acuity levels based on average puretone thresholds 
and speech discrimination that are essentially identical to 
the rating schedule in effect prior to June 1999.  In 
addition, however, the revised rating schedule provides that 
when the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, 4000 Hertz is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  When the puretone threshold is 
30 decibels or less at 1,000 Hertz, and 70 decibels or more 
at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
table VI or table VI(a), whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. §§ 4.85, 4.86 (2002).

The veteran was provided the revised rating schedule in the 
December 1999 rating decision, and the RO considered the 
revised rating criteria in evaluating the veteran's hearing 
loss.  The Board finds that because there is no material 
difference in the regulations in terms of evaluating the 
hearing loss disability based on average puretone decibel 
thresholds and speech discrimination ability, and because the 
exceptions to the general rule do not apply to the instant 
case, neither version of the regulation is more favorable to 
the veteran.  VAOPGCPREC 3-00.  As the current version of the 
regulations can be applied to the entire period on appeal, 
but he former version can only be applied to the period prior 
to June 10, 1999, the Board will apply the current version. 

Schedular rating

The veteran seeks entitlement to a compensable disability 
rating for his service-connected bilateral hearing loss.  As 
indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.

On VA audiological evaluation in June 2002, puretone 
thresholds, in decibels (db), were as follows:

Hertz (Hz)	500	1000	2000	3000	4000	Average
Right (dB)	10	10	5	65	90	43
Left (dB)	15	10	20	75	90	49

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level II 
in the left ear.  

On VA audiological evaluation in August 1999, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000	Average
Right (dB)	10	0	5	55	60	30
Left (dB)	5	10	25	65	85	46

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
Applying these values to the rating criteria under both the 
new and the old regulations results in a numeric designation 
of level I in the right ear and level I in the left ear.

Review of the results of the two audiology examinations shows 
that at each of the times the veteran was examined, 
application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 warranted a noncompensable 
rating.  That is, the combination of level I in the better 
ear with level II in the poorer ear results in a 
noncompensable rating as does the combination of level I in 
the better ear with level I in the poorer ear.

The Board acknowledges that the examination reports document 
that the veteran has diminished hearing.  Diminished hearing 
is not, however, the standard by which compensable ratings 
are assigned.  The schedular criteria are specific, and the 
veteran's hearing loss is not of sufficient severity to 
warrant a compensable rating.  Lendenmann at 349.

The Board notes that, in a May 1999 statement, the veteran 
reported that it is difficult for him to function normally in 
most work-like settings due to background noise, and that 
hearing aids do not correct the problem.  There is no reason 
whatsoever to doubt the veteran's statements.  In fact, the 
August 1999 examiner diagnosed moderately severe 
sensorineural hearing loss in the right ear at the 
frequencies from 3000 to 8000 Hz, and moderately severe to 
severe sensorineural hearing loss in the left ear from 3000 
to 8000 Hz.  In June 2002, the examiner diagnosed a 
precipitous moderately severe high frequency sensorineural 
hearing loss bilaterally.  The Board wishes to make it clear, 
however, that under the Rating Schedule, the fact that a 
veteran's hearing is less than optimal or that a hearing loss 
has been diagnosed in certain frequencies does not translate 
into a compensable disability rating.  Indeed, the Rating 
Schedule, which has been described above, makes it clear that 
monetary compensation may be awarded only when a veteran's 
hearing has degraded to a certain measurable level.  The 
level of disability that warrants a compensable rating has 
not been demonstrated here.

Finally, the Board notes in passing that service connection 
is also in effect for tinnitus and that a 10 percent rating 
has been assigned for that disability.  Such rating 
contemplates recurrent tinnitus productive of compensable 
impairment in the veteran's earning capacity.  The Board need 
not distinguish between hearing impairment caused by the 
veteran's service-connected hearing loss and that caused by 
his service-connected tinnitus.  The rating criteria for 
hearing loss, unlike those for tinnitus, make no provision 
for consideration of subjective complaints.

In summary, on review of the entire evidence of record, it is 
the Board's conclusion that a preponderance of the evidence 
is against the veteran's claim of entitlement to a 
compensable disability rating for his service-connected 
bilateral hearing loss.  The benefit sought on appeal must 
therefore be denied.


ORDER

Entitlement to an increased disability rating for plantar 
fasciitis of the left foot, with heel spurs, currently 
evaluated as 10 percent disabling is denied. 

Entitlement to an increased disability rating for plantar 
fasciitis of the right foot, with heel spurs, currently 
evaluated as 10 percent disabling is denied. 

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied. 



		
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

